Name: Commission Regulation (EC) NoÃ 299/2006 of 17 February 2006 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of February 2006 pursuant to Regulation (EC) NoÃ 638/2003
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  economic geography;  executive power and public service;  plant product
 Date Published: nan

 18.2.2006 EN Official Journal of the European Union L 48/14 COMMISSION REGULATION (EC) No 299/2006 of 17 February 2006 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of February 2006 pursuant to Regulation (EC) No 638/2003 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98 (1), Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (Overseas Association Decision) (2), Having regard to Commission Regulation (EC) No 638/2003 of 9 April 2003 laying down detailed rules for applying Council Regulation (EC) No 2286/2002 and Council Decision 2001/822/EC as regards the arrangements applicable to imports of rice originating in the African, Caribbean and Pacific States (ACP States) and the overseas countries and territories (OCT) (3), and in particular Article 17(2) thereof, Whereas: Examination of the quantities for which applications have been submitted shows that licences for the February 2006 tranche should be issued for the quantities applied for reduced, where appropriate, by the percentages not covered and fixing the quantities carried over to the subsequent tranche, HAS ADOPTED THIS REGULATION: Article 1 1. Import licences for rice against applications submitted during the first five working days of February 2006 pursuant to Regulation (EC) No 638/2003 and notified to the Commission shall be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto. 2. The available quantities carried over to the subsequent tranche are set out in the Annex hereto. Article 2 This Regulation shall enter into force on 18 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 348, 21.12.2002, p. 5. (2) OJ L 314, 30.11.2001, p. 1. (3) OJ L 93, 10.4.2003, p. 3. Regulation as last amended by Commission Regulation (EC) No 2120/2005 (OJ L 340, 23.12.2005, p. 22). ANNEX Reduction percentages to be applied to quantities applied for under the tranche for February 2006 and quantities carried over to the subsequent tranche Origin/product Reduction percentage Quantity carried over to the tranche for May 2006 (t) Netherlands Antilles and Aruba Least-developed OCTs Netherlands Antilles and Aruba Least-developed OCTs OCT (Article 10(1)(a) and (b) of Regulation (EC) No 638/2003)  CN code 1006 0 (1) 0 (1) 5 839,936 3 334 Origin/product Reduction percentage Quantity carried over to the tranche for May 2006 (t) ACP (Article 3(1) of Regulation (EC) No 638/2003)  CN codes 1006 10 21 to 1006 10 98, 1006 20 and 1006 30 0 (2) 4 767,115 ACP (Article 5(1) of Regulation (EC) No 638/2003)  CN codes 1006 40 00 0 (2) 9 164 (1) Issue for the quantity applied for. (2) Issue for the quantity applied for.